


Exhibit 10.20

THE ALLSTATE CORPORATION
2001 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

[Date]

[Addressee]

        In accordance with the terms of The Allstate Corporation 2001 Equity
Incentive Plan (the "Plan"), pursuant to action of the Compensation and
Succession Committee of the Board of Directors, The Allstate Corporation hereby
grants to you (the "Participant"), subject to the terms and conditions set forth
in this Restricted Stock Award Agreement (including Annex A hereto and all
documents incorporated herein by reference), Shares of Restricted Stock, as set
forth below:

Number of Shares of Restricted Stock Granted:   xxxxx
Date of Grant:
 
                        , 20xx
Period of Restriction:
 
 
Dividends:
 
Dividends, as and when paid by The Allstate Corporation, shall be paid to the
Participant with respect to the Restricted Stock from Date of Grant during the
Period of Restriction
 
 
 

        Further terms and conditions of the Award are set forth in Annex A
hereto, which are an integral part of this Restricted Stock Award Agreement.

        All terms, provisions and conditions applicable to the Restricted Stock
Award set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern.

        You must sign the attached Stock Power form and return it in the
enclosed envelope to: The Allstate Corporation, Stock Option Office, 2775
Sanders Road, Ste. F5, Northbrook, Illinois 60062 in order to comply with the
terms of this Restricted Stock Award.

--------------------------------------------------------------------------------


 
 
 
 
 
Edward M. Liddy
Chairman, President and Chief
Executive Officer
THE ALLSTATE CORPORATION
 
 
 

Attachment:  Annex A

--------------------------------------------------------------------------------

ANNEX A
TO
THE ALLSTATE CORPORATION
2001 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

        Further Terms and Conditions of Option.  It is understood and agreed
that the Award of Restricted Stock evidenced by the Restricted Stock Award
Agreement to which this is annexed is subject to the following additional terms
and conditions:

        1.    Tax Withholding.    With respect to the minimum statutory tax
withholding required upon the lapse of restrictions on the Restricted Stock, the
Participant may elect to satisfy such withholding requirements by tender of
previously-owned Company common stock or by having the Company withhold shares
from the Award.

        2.    Termination of Employment.    [Except as otherwise specifically
provided in Section 3 below, if the Participant's Termination of Employment
occurs for any reason, all unvested shares of Restricted Stock shall be
forfeited, subject, however, to the Compensation and Succession Committee's
right to determine otherwise at any time.][Except as otherwise specifically
provided in Section 3 below, upon the Participant's Termination of Employment,
all unvested shares of Restricted Stock shall be treated as follows, subject,
however, to the Compensation and Succession Committee's right to determine
otherwise at any time: (a) if the Participant's Termination of Employment is on
account of Retirement [at the Normal Retirement Date] , then no unvested shares
of Restricted Stock shall be forfeited and the restrictions thereon shall lapse
on                        ; and (b) if the Participant's Termination of
Employment is on account of any other reason, then all unvested shares of
Restricted Stock shall be forfeited.]

        3.    Change of Control.    (a) Except as otherwise specifically
provided in The Allstate Corporation Change of Control Severance Plan (to the
extent such Plan is applicable to the Participant) or another written agreement
with the Company or to which the Participant is a party, the Restricted Stock,
to the extent not vested, shall vest and become nonforfeitable (i) on the Change
of Control Effective Date of a Change of Control, as defined in paragraphs (a),
(b), (d) and (e) of the definition of Change of Control in Section 7, that is
not a Merger of Equals, or (ii) on the Consummation Date of a Change of Control
as defined in paragraph (c) of such definition of a Change of Control that is
not a Merger of Equals or (iii) if applicable, on a later Merger of Equals
Cessation Date.

        (b)   If a Participant has a Termination of Employment during the
Post-Merger of Equals Period, which Termination of Employment is initiated by
the Participant's employer for a reason other than Cause or Disability, then the
Restricted Stock to the extent not vested, shall vest and become nonforfeitable.

        4.    Ratification of Actions.    By accepting the Restricted Stock
Award or other

--------------------------------------------------------------------------------

benefit under the Plan, the Participant and each person claiming under or
through him shall be conclusively deemed to have indicated the Participant's
acceptance and ratification of, and consent to, any action taken under the Plan
or the Restricted Stock Award by the Company, the Board or the Compensation and
Succession Committee.

        5.    Notices.    Any notice hereunder to the Company shall be addressed
to its Stock Option Record Office and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on this Restricted
Stock Award Agreement, subject to the right of either party to designate at any
time hereafter in writing some other address.

        6.    Governing Law and Severability.    To the extent not preempted by
Federal law, the Restricted Stock Award Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of law provisions. In the event any provision of this Restricted
Stock Award Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of this Restricted
Stock Award Agreement, and this Restricted Stock Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

        7.    Definitions.    In addition to the following definitions,
capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

        "Allstate Incumbent Directors" means, determined as of any date by
reference to any baseline date:

        (a)   the members of the Board on the date of such determination who
have been members of the Board since such baseline date, and

        (b)   the members of the Board on the date of such determination who
were appointed or elected after such baseline date and whose election, or
nomination for election by stockholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of
two-thirds (100% for purposes of paragraph (a) of the definition of "Merger of
Equals") of the directors comprising the Allstate Incumbent Directors on the
date of such vote or written consent, but excluding each such member whose
initial assumption of office was in connection with (1) an actual or threatened
election contest, including a consent solicitation, relating to the election or
removal of one or more members of the Board, (2) a "tender offer" (as such terms
is used in Section 14(d) of the Exchange Act), (3) a proposed Reorganization
Transaction, or (4) a request, nomination or suggestion of any Beneficial Owner
of Voting Securities representing 15% or more of the aggregate voting power of
the Voting Securities of the Company or the Surviving Corporation, as
applicable.

        "Approved Passive Holder" means, as of any date, any Person that
satisfies all of the following conditions:

        (a)   as of such date, such Person is a 20% Owner, but is the Beneficial

2

--------------------------------------------------------------------------------

Owner of less than 30% of the then-outstanding Common Stock and of Voting
Securities representing less than 30% of the combined voting power of all
then-outstanding Voting Securities of the Company;

        (b)   prior to becoming a 20% Owner, such Person has filed, and as of
such date has not withdrawn, or made any subsequent filing or public statement
inconsistent with, a statement with the Securities Exchange Commission ("SEC")
pursuant to Section 13(g) of the Exchange Act that includes a certification by
such person to the effect that such beneficial ownership does not have the
purpose or effect of changing or influencing the control of the Company;

        (c)   prior to such Person's becoming a 20% Owner, at least two-thirds
of the Allstate Incumbent Directors (such Allstate Incumbent Directors to be
determined as of the Date of Grant as the baseline date) shall have voted in
favor of a resolution adopted by the Board to the effect that: (1) the terms and
conditions of such Person's investment in the Company will not have the effect
of changing or influencing the control of the Company, and (2) notwithstanding
clause (a) of the definition of "Change of Control," such Person's becoming a
20% Owner shall be treated as though it were a Merger of Equals for purposes of
the Plan.

        "Beneficial Owner" means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

        "Cause" means any of the events or conditions which constitute cause for
immediate termination of employment of the Participant as provided from time to
time in the applicable Human Resources Policy of the Company or one of its
Subsidiaries.

        "Change of Control" means, except as provided at the end of this
definition, the occurrence of any one or more of the following:

        (a)   Any person (as such term is used in Rule 13d-5 of the SEC under
the Securities Exchange Act of 1934, as amended ("Exchange Act")) or group (as
such term is defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act),
other than a Controlled Affiliate of the Company or any employee benefit plan
(or any related trust) of the Company or any of its Controlled Affiliates,
becomes the Beneficial Owner of 20% or more of the common stock of the Company
or of Voting Securities representing 20% or more of the combined voting power of
all Voting Securities of the Company (such a person or group that is not a
Similarly Owned Company (as defined below), a "20% Owner"), except that no
Change of Control shall be deemed to have occurred solely by reason of such
beneficial ownership by a corporation (a "Similarly Owned Company") with respect
to which both more than 70% of the common stock of such corporation and Voting
Securities representing more than 70% of the combined voting power of the Voting
Securities of such corporation are then owned, directly or indirectly, by the
persons who were the direct or indirect owners of the common stock and Voting
Securities of the Company immediately before such acquisition, in substantially
the same proportions as their ownership, immediately before such acquisition, of

3

--------------------------------------------------------------------------------

the common stock and Voting Securities of the Company, as the case may be; or

        (b)   Allstate Incumbent Directors (as determined using the Date of
Grant as the baseline date) cease for any reason to constitute at least
two-thirds, of the directors of the Company then serving (provided, however,
that this clause (b) shall be inapplicable during a Post-Merger of Equals
Period); or

        (c)   Approval by the stockholders of the Company of a merger,
reorganization, consolidation, or similar transaction, or a plan or agreement
for the sale or other disposition of all or substantially all of the
consolidated assets of the Company or a plan of liquidation of the Company (any
of the foregoing, a "Reorganization Transaction") that, based on information
included in the proxy and other written materials distributed to the Company's
stockholders in connection with the solicitation by the Company of such
stockholder approval, is not expected to qualify as an Exempt Reorganization
Transaction; provided, however, that if (1) the merger or other agreement
between the parties to a Reorganization Transaction expires or is terminated
after the date of such stockholder approval but prior to the consummation of
such Reorganization Transaction (a "Reorganization Transaction Termination") or
(2) immediately after the consummation of the Reorganization Transaction, such
Reorganization Transaction does qualify as an Exempt Reorganization Transaction
notwithstanding the fact that it was not expected to so qualify as of the date
of such stockholder approval, then such stockholder approval shall not be deemed
a Change of Control for purposes of any Termination of Employment as to which
the Termination Date occurs on or after the date of the Reorganization
Transaction Termination or the date of the consummation of the Exempt
Reorganization Transaction, as applicable; or

        (d)   The consummation by the Company of a Reorganization Transaction
that for any reason fails to qualify as an Exempt Reorganization Transaction as
of the date of such consummation, notwithstanding the fact that such
Reorganization Transaction was expected to so qualify as of the date of such
stockholder approval; or

        (e)   A 20% Owner who had qualified as an Approved Passive Holder ceases
to qualify as such for any reason other than ceasing to be a 20% Owner (such
cessation of Approved Passive Holder status to be considered for all purposes of
the Plan (including the definition of "Change of Control Effective Date") a
Change of Control distinct from and in addition to the Change of Control
specified in clause (a) above).

Notwithstanding the occurrence of any of the foregoing events, a Change of
Control shall not occur with respect to a Participant if, in advance of such
event, such Participant agrees in writing that such event shall not constitute a
Change of Control.

"Change of Control Effective Date" means the date on which a Change of Control

4

--------------------------------------------------------------------------------



        first occurs while an Award is outstanding.

        "Consummation Date" means the date on which a Reorganization Transaction
is consummated.

        "Controlled Affiliate" of a Person means any corporation, business
trust, or limited liability company or partnership with respect to which such
Person owns, directly or indirectly, Voting Securities representing more than
50% of the aggregate voting power of the then-outstanding Voting Securities.

        "Exempt Reorganization Transaction" means a Reorganization Transaction
that results in the Persons who were the direct or indirect owners of the
outstanding common stock and Voting Securities of the Company immediately before
such Reorganization Transaction becoming, immediately after the consummation of
such Reorganization Transaction, the direct or indirect owners, of both more
than 70% of the then-outstanding common stock of the Surviving Corporation and
Voting Securities representing more than 70% of the combined voting power of the
then-outstanding Voting Securities of the Surviving Corporation, in
substantially the same respective proportions as such Persons' ownership of the
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction.

        "Merger of Equals" means, as of any date, a transaction that,
notwithstanding the fact that such transaction may also qualify as a Change of
Control, satisfies all of the conditions set forth in paragraphs (a) or
(b) below:

        (a)   if such date is on or after the Consummation Date, a
Reorganization Transaction in respect of which all of the following conditions
are satisfied as of such date, or if such date is prior to the Consummation
Date, a proposed Reorganization Transaction in respect of which the merger
agreement or other documents (including the exhibits and annexes thereto)
setting forth the terms and conditions of such Reorganization Transaction, as in
effect on such date after giving effect to all amendments thereof or waivers
thereunder, require that the following conditions be satisfied on and, where
applicable, after the Consummation Date:

        (1)   at least 50%, but not more than 70%, of the common stock of the
surviving Corporation outstanding immediately after the consummation of the
Reorganization Transaction, together with Voting Securities representing at
least 50%, but not more than 70%, of the combined voting power of all Voting
Securities of the Surviving Corporation outstanding immediately after such
consummation shall be owned, directly or indirectly, by the persons who were the
owners directly or indirectly of the common stock and Voting Securities of the
Company immediately before such consummation in substantially the same
proportions as their respective direct or indirect ownership, immediately before
such consummation, of the common stock and Voting Securities of the Company,
respective; and

5

--------------------------------------------------------------------------------

        (2)   Allstate Incumbent Directors (determined as of such date using the
date immediately preceding the Change of Control Effective Date as the baseline
date) shall, throughout the period beginning on the Change of Control Effective
Date and ending on the third anniversary of the Change of Control Effective
Date, continue to constitute not less than 50% of the members of the Board; and

        (3)   The person who was the CEO of the Company immediately prior to the
Change of Control Effective Date shall serve as (x) the CEO of the Company
throughout the period beginning on the Change of Control Effective Date and
ending on the Consummation Date and (y) the CEO of the Surviving Corporation at
all times during the period commencing on the Consummation Date and ending on
the first anniversary of the Consummation Date;

provided, however, that a Reorganization Transaction that qualifies as a Merger
of Equals shall cease to qualify as a Merger of Equals (a "Merger of Equals
Cessation") and shall instead qualify as a Change of Control that is not a
Merger of Equals from and after the first date during the Post-Change period
(such date, the "Merger of Equals Cessation Date") as of which any one or more
of the following shall occur for any reason:

          (i)  if any condition of clause (1) of paragraph (a) of this
definition shall for any reason not be satisfied immediately after the
consummation of the Reorganization Transaction; or

         (ii)  if as of the close of business on any date on or after the Change
of Control Effective Date, any condition of clauses (2) or (3) of paragraph
(a) of this definition shall not be satisfied; or

        (iii)  if on any date prior to the first anniversary of the Consummation
Date, the Company shall make a filing with the SEC, issue a press release, or
make a public announcement to the effect that the Company is seeking or intends
to seek a replacement for the then-CEO of the Company, whether such replacement
is to become effective before or after such first anniversary.

        (b)   As of such date, each Person who is a 20% Owner qualifies as an
Approved Passive Holder.

The Committee shall give all Participants written notice of any Merger of Equals
Cessation and the applicable Merger of Equals Cessation Date as soon as
practicable after the Merger of Equals Cessation Date.

        "Merger of Equals Cessation Date" —see the definition of "Merger of
Equals".

        "Person" means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution,

6

--------------------------------------------------------------------------------

public benefit corporation, entity or government instrumentality, division,
agency, body or department.

        "Post-Change Period" means the period commencing on the Change of
Control Effective Date and ending on the third anniversary of the Change of
Control Effective Date.

        "Post-Merger of Equals Period" means the period commencing on a Change
of Control Effective Date of a Change of Control that qualifies as a Merger of
Equals and ending on the third anniversary of such Change of Control Effective
Date or, if sooner, the Merger of Equals Cessation Date.

        "Reorganization Transaction" —see clause (c) of the definition of
"Change of Control."

        "Reorganization Transaction Termination" —see clause (c) of the
definition of "Change of Control."

        "Surviving Corporation" means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate Voting Power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

        "20% Owner" —see clause (a) of the definition of "Change of Control."

        "Voting Securities" of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.

7

--------------------------------------------------------------------------------

